Citation Nr: 1133794	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-32 343A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for hypothyroidism, rated as 10 percent disabling prior to June 2, 2009, and as 30 percent disabling since June 2, 2009.  

2.  Entitlement to an initial rating in excess of 30 percent for left paralytic hemidiaphragm with asthma.

3.  Entitlement to an initial compensable rating for a residual scar of the left leg status post spider bite with methicillin resistant staphylococcus aureus (MRSA).

4.  Entitlement to an initial compensable rating for another residual scar of the left leg status post spider bite with MRSA.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file shows that additional development is necessary before a decision on the merits of the claims can be promulgated.

The Veteran was last afforded a VA examination to assess his service-connected disabilities in July 2008.  Although the Veteran has not alleged that his service-connected disabilities have increased in severity, he has indicated that the currently assigned ratings to do not accurately reflect the severity of his disabilities.  Because the July 2008 examination is somewhat stale, the Board finds that more current examinations are needed in this case.

Additionally, the Veteran submitted medical evidence from various private providers.  The evidence is dated no later than September 2009.  The Veteran should be requested to identify any additional pertinent medical evidence.  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he identify any additional relevant medical records.  If any records are identified obtain the necessary releases and request the records.  Any negative replies should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for the appropriate VA examinations to assess the current severity of his service-connected hypothyroidism, left paralytic hemidiaphragm with asthma, and scars of the left leg.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

